Citation Nr: 0732285	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  06-38 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and P.S.


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel
INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1967 to July 1970, when he was honorably discharged.  
He served in Vietnam and was awarded the Combat Infantryman 
Badge and the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fargo, North Dakota, in which the RO granted service 
connection for PTSD and assigned a 30 percent disability 
rating.  The veteran filed a notice of disagreement (NOD) as 
to the February 2006 rating decision.  
He requested review by a decision review officer (DRO).  The 
DRO conducted a de novo review of the claims and confirmed 
the RO's findings in an October 2006 statement of the case 
(SOC).  The veteran's appeal as to that issue was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in December 2006.  

The veteran presented testimony before the undersigned 
Veterans Law Judge at an August 2007 videoconference hearing.  
A transcript of the hearing has been associated with the 
veteran's VA claims folder.

Issue not on appeal

In a rating decision dated March 29, 2007 the RO denied the 
veteran's claim of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). To the Board's knowledge, the veteran 
has not expressed disagreement with that decision.  Thus, 
that matter is not now in appellate
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  


FINDING OF FACT

The competent medical and other evidence of record indicates 
that the veteran's PTSD is currently manifested by difficulty 
in establishing and maintaining social and work 
relationships, sleep disturbances, anxiousness and 
irritability.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for 
service-connected PTSD are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased disability rating for his 
service-connected PTSD, which is currently evaluated 30 
percent disabling.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then will then 
render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was advised as to the evidentiary 
requirements of his increased rating claim in a March 2006 
VCAA notice letter.  That letter specifically indicated that 
"to establish entitlement to an increased evaluation for 
your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse."  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced March 
2006 letter.  The veteran was advised in that letter that VA 
is responsible for obtaining relevant records from any 
Federal agency, including service records, records from the 
Social Security Administration and VA treatment records.  
With respect to private treatment records, the letter 
indicated VA would make reasonable efforts to obtain relevant 
records not held by a Federal agency.  Included with the 
letter were copies of VA Form 21-4142, Authorization and 
Consent to Release Information, and the letter asked that the 
veteran to complete this release so that VA could obtain 
these records on his behalf.  
The letter further emphasized: "If the evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure that we receive all 
requested records that are not in the possession of a Federal 
department or agency" [Emphasis in original].  The veteran 
was also advised in the March 2006 letter that the VA would 
provide a medical examination, if such was necessary to 
decide his claim.

Finally, the Board notes that the letter requested of the 
veteran: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  This request complies 
with the "give us everything you've got" requirements of 38 
C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to claims 
for increased disability ratings, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.  [With 
respect to the veteran's increased rating claim, element 
(1) is not in dispute, and elements (2) and (3) are 
irrelevant, as service connection has already been granted 
for the claim.]  With respect to elements (4) and (5), the 
veteran was provided notice as to degree of disability and 
effective date in the March 2006 VCAA notice letter.  

The March 2006 VCAA notice letter detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  

With respect to effective date, the March 2006 VCAA notice 
letter instructed the veteran that two factors were relevant 
in determining effective dates of an increased rating claim: 
when the claim was received; and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule." 

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the RO has obtained reports of VA and private 
treatment of the veteran.  

Additionally, the veteran was provided with a VA examination 
in February 2006, the results of which will be discussed 
below.  The report of the examination reflect that the 
examiner recorded the veteran's past medical history, noted 
his current complaints, conducted appropriate psychiatric 
examinations and rendered appropriate diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim in the 
form of a videoconference hearing in August 2007. 

The Board will therefore proceed to a decision.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death. See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV for rating 
purposes].

Analysis

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2006).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  In any 
event, the veteran has not requested that another diagnostic 
code should be used.  Accordingly, the Board concludes that 
the veteran is appropriately rated under Diagnostic Code 
9411.

Schedular rating

The veteran's service-connected PTSD is currently rated as 30 
percent disabling.  

With respect to the criteria for the 50 percent level, as has 
been discussed in the law and regulations section above the 
Board looks to the record for symptoms such as flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and long-
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and social 
relationships.

With respect to flattened affect, the veteran's affect was 
noted as "depressed" in a VA outpatient note dated June 20, 
2005; "depressed affect" in a note dated September 1, 2005; 
and "depressed" in a February 1, 2006 VA examination note.  

There is no evidence of circumstantial, circumlocutory, or 
stereotyped speech.  Outpatient records dated in September 
26, 2005, September 1, 2005 and June 20, 2005 found the 
veteran's speech was "clear and coherent."  Additionally, 
his speech was noted as "somewhat pressured and rapid" 
during the February 2006 VA examination and at "normal rate, 
clarity and content" in a January 26, 2006 outpatient 
record.  

The veteran did not indicate that he experienced any panic 
attacks or panic-like symptoms during the February 2006 VA 
examination or when he has received VA outpatient treatment.  

The evidence further shows the veteran has little or no 
difficulty in understanding complex commands or that he 
exhibits impaired judgment or abstract thinking.  
A VA outpatient record dated September 26, 2005 described the 
veteran's thinking as "linear and future oriented"; a 
record dated September 1, 2005 stated that the veteran's 
thought process was "linear" and that the veteran was 
"alert and organized"; a record dated June 20, 2005 stated 
that the veteran's thought content was "coherent" and his 
thought process was "linear, with good judgment for simple, 
hypothethical situations; and a record dated January 26, 2006 
noted that the veteran's "thoughts were logical and 
linear."  The February 2006 VA examiner noted that the 
veteran was "well-oriented" to person, place and time.

The veteran exhibited good short-term memory in June 20, 
2005, and in connection with the February 2006 VA 
examination, the veteran's memory was described as 
"intact.".  However, on January 26, 2006, the veteran 
reported "some difficulty with short-term memory".  The 
evidence on this point is unclear. 

With respect to evidence of disturbances of motivation and 
mood, as was discussed above the veteran has presented as 
being depressed at times.  For example, in a June 20, 2005 
record his mood was "depressed (i.e. loss of job, career, 
girlfriend)".   
The Board further notes there is a notation of "depressed 
affect" in a VA outpatient record dated in September 1, 
2005, and the veteran was noted to be "depressed - as 
secondary to PTSD, losing his job, possibly losing his 
career, still upset over divorce" in an outpatient record 
dated in June 20, 2005.  In the February 2006 VA examination, 
the veteran reported "feeling quite depressed recently".  

The Board wishes to make it clear that, although the veteran 
has been described as being depressed and irritable at times, 
there is no indication that such symptoms amounted to 
"disturbances" of motivation and mood.  A depressed mood is 
congruent with the criteria for a 30 percent disability 
rating under Diagnostic Code 9411 as detailed above.  

With respect to difficulty in establishing and maintaining 
effective work and social relationships, there is evidence 
that the veteran has much difficulty in this area.  He noted 
in his September 26, 2005 VA outpatient examination that he 
had held at least 12 different jobs, "all of which he has 
either been fired or quit".  It was noted during the 
veteran's February 2006 VA examination that he had "frequent 
conflict in interpersonal and work relationships," although 
it was also noted that "alcohol dependence may . . . be a 
contributing factor in [the veteran's] severe relationship 
difficulties . . . ."      

The above-cited evidence indicates that some, but not all, of 
the criteria necessary for a 50 percent rating are not met.  
The veteran's PTSD symptoms involve difficulty establishing 
and maintaining effective social and work relationships, 
which is congruent with the assignment of a 50 percent 
rating.  The veteran's problems with depression, 
suspiciousness, difficulty sleeping, and mild memory loss, on 
the other hand, fit squarely into the criteria for a 30 
percent rating.  

The Board additionally observes that the assigned GAF scores 
appear to be predominantly reflective of moderate symptoms.  
The GAF scores assigned in September 1, 2005 and September 
26, 2005 outpatient records and the February 2006 VA 
examination are from 50-60 and are reflective of moderate 
impairment.

In short, the evidence is in equipoise as to whether the 
veteran's psychiatric symptomatology is consistent with the 
assignment of 50 percent disability rating exists.  Applying 
the benefit out the doubt rule, a 50 percent rating is 
assigned.    

The evidence of record does not indicate that the veteran 
meets the criteria for a 70 percent disability rating.  
Specifically, the veteran was noted to "not be imminently 
suicidal or homicidal" at the February 2006 VA examination, 
in the June 20, 2005 VA outpatient examination the veteran 
denied "any history of thoughts of taking [his own] life 
until recently . . . . once briefly [had] passive [suicidal 
ideation]  and denied any "specific plan/intent."  In the 
September 1, 2005 VA outpatient record, the veteran denied 
any "thoughts of self-harm," and there is no evidence of 
obsessional rituals which interfere with routine activities.  
Nor is there evidence of illogical, obscure or irrelevant 
speech or near-continuous panic, as discussed above.  The 
veteran was found to be euthymic, polite and affable during 
his evaluations.  There is no evidence of spatial 
disorientation, and the evidence shows the veteran maintains 
his personal appearance and hygiene.  Although the veteran 
has indicated that he is irritable at times, this appears to 
be associated with his drinking problem.  See February 2006 
VA examination, pg. 11.  The evidence of record therefore 
does not support a conclusion that the veteran has met the 
criteria for a 70 percent disability rating under 38 C.F.R. 
§ 4.130.  

The record also indicates that the veteran has not suffered 
total occupational and social impairment as would be required 
for the 100 percent disability rating, nor does he so 
contend.  There is no evidence of gross impairment to thought 
processes and communication, persistent delusions or 
hallucinations or grossly inappropriate behavior.  Nor is 
there a persistent danger of the veteran hurting himself or 
others, a disorientation to time or place, memory loss for 
names of close relatives, own occupation or own name, or 
inability to perform activities of daily living.  Although 
the veteran has contended that he cannot work due to PTSD, he 
does not appear to contend that his psychiatric pathology is 
so severe that he cannot control himself or cannot remember 
his own name.   

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
not identified any other aspects of the veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
veteran and his representative have pointed to no such 
pathology.

Thus, a review of the evidence indicates that symptomatology 
associated with the veteran's PTSD approximates that 
associated with a 50 percent evaluation.   

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

At no time subsequent to grant of service connection has the 
veteran evidenced PTSD symptomatology warranting a disability 
rating higher than the currently assigned 50 percent.  
Accordingly, a 50 percent rating is assigned for PTSD from 
July 1, 2005.
 



Extraschedular rating consideration

The RO has not at any time adjudicated the matter of the 
veteran's entitlement to an extraschedular rating, and the 
veteran has never raised the matter himself.  Moreover, the 
veteran and his representative have not identified any 
factors which may be considered to be exceptional or unusual.  
Accordingly, the matter of the veteran's potential 
entitlement to an extraschedular rating will not be 
considered by the Board.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance]; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence supports the assignment 
of  50 percent rating for veteran's service-connected PTSD.  
To that extent, the appeal is allowed.


ORDER

Entitlement to a disability rating of 50 percent for PTSD is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


